Citation Nr: 0027323	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1998 by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran sustains occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships; his GAF score of 60 
contemplates moderate mental illness symptoms or moderate 
impairment in social or occupational functioning.

2.  The evidence does not show that the veteran incurs 
occupational and social impairment, with deficiencies in most 
areas, such as family relations or thinking due to the 
enumerated symptoms in the criteria for a 70 percent 
disability rating for PTSD.


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation, and no 
higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's PTSD condition was service-connected in an 
October 1998 rating decision in which he was assigned a 30 
percent disability rating.  In  a February 1999 letter, the 
veteran's representative indicated disagreement with that 
original rating.  

An October 1997 medical report from Dr. Drose includes the 
following relevant assessment of the veteran's condition:

[The veteran] is the most severe case of 
combat-related PTSD I have seen in my 
ten-plus years of working with trauma-
related psychiatric difficulties.  I 
worked in a VA hospital for a year, 
conducting individual and group 
psychotherapy for Vietnam veterans and 
did not see anyone that has tried any 
harder to persist in daily life despite 
the obstacles presented by the post-
traumatic symptoms as this patient.  He 
is extraordinarily responsible on his job 
and with his children despite invasive 
flashbacks and stress reactions which he 
is almost embarrassed to discuss.  
Despite his persistence, however, his 
PTSD symptoms interfere dramatically with 
his personal relationships on the job and 
at home.  It is only his sense of duty 
and overall responsibility which have 
allowed him to maintain a high level of 
expertise on the job which has led to 
supervisors overlooking his difficulties 
with peer and customer relationships.  
There is no doubt that this has 
interfered with career development and 
his personal satisfaction on the job and 
in his personal life.

The veteran underwent a full psychiatric examination in July 
1998, the report of which indicates the following relevant 
assessment:

[The veteran] is exhibiting classic 
symptoms of PTSD including the re-
experiencing of traumatic war events in 
the form of flashbacks and nightmares; 
detachment from people; decreased sense 
of enjoyment of activities and to some 
degree avoidance.  The most prominent 
symptoms are those of increased arousal, 
difficulty falling asleep persistent 
difficulty concentrating, hypervigilance 
and increased startle response.  The 
difficulties with co-workers appear 
directly related to the feeling that he 
has survived an experience that no one 
else can relate to.  That same feeling 
has led to a restriction in the circle of 
friendships.

The examiner diagnosed the veteran with PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 60.

A March 1999 letter from the veteran relates that he incurs 
the following symptomatology:  daily Vietnam flashbacks, 
constant tenseness, decreased social relationships, memory 
loss, anxiety, severe depression, suicidal ideation, 
sleeplessness, anger, hyperalertness, and neglected personal 
hygiene.  He also conveys that he feels he is destined to be 
lonely and unhappy for the rest of his life and that the only 
thing that keeps him going are his two children.  

Legal Analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  See Proscelle v. Derwinski, 2 
Vet. App 629 (1992).

The veteran has been accorded appropriate psychiatric 
examinations and his treatment records have been associated 
with the file.  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The percentage ratings in the 
Schedule for Rating Disabilities (Schedule) represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(1999).  Moreover, each disability must be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Under the criteria for rating mental disorders, a 100 percent 
evaluation is assigned when PTSD results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 30 percent evaluation is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411-9440 (1999).

A review of the medical evidence in this case shows the 
veteran demonstrates some symptoms associated with a 50 
percent PTSD rating; specifically, he sustains occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships. 
Further, his GAF score of 60 contemplates moderate mental 
illness symptoms or moderate impairment in social or 
occupational functioning.  American Psychiatric Association 
Diagnostic and  Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  Therefore, the Board finds that the 
evidence is in equipoise regarding the assignment of a rating 
between 30 and 50 percent for PTSD.  As such, the Board, in 
accordance with the benefit of the doubt doctrine, will 
assign a disability rating of 50 percent, and no higher, to 
the veteran's service-connected PTSD.  
The Board has considered a 70 percent rating, but the 
evidence does not show that the veteran incurs occupational 
and social impairment, with deficiencies in most areas, such 
as family relations (the veteran has successfully raised two 
children), or thinking due to the enumerated symptoms.  While 
the veteran has indicated in his March 1999 letter that he 
has experienced recent suicidal ideation and neglect of 
personal hygiene, the most recent psychiatric examination 
(July 1998) relates that he denied suicidal or homicidal 
ideation and that he presented to his appointment casually 
but neatly dressed.  Further, the most recent GAF score of 
60, while reflective of moderate social and occupational 
impairment, does not indicate serious impairment.  Since none 
of the criteria for a 70 percent disability rating have been 
objectively shown, the Board cannot justify a 70 percent 
disability rating for the veteran's PTSD.  38 C.F.R. § 4.130, 
Diagnostic Code 9411-9440 (1999).    

The Board notes that a rating greater than 50 percent for 
PTSD was not warranted at any point during the pendency of 
the veteran's appeal; thus, the considerations of staged 
evaluations implicated by Fenderson v. West are not 
applicable in this case.


ORDER

A 50 percent evaluation is granted for PTSD, subject to the 
laws and regulations governing the award of monetary 
benefits.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

